DETAILED ACTION
Applicants' arguments, filed January 27, 2022, have been fully considered.  Rejections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7, and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grattan (WO 98/038983 – provided as foreign patent cite 11 on IDS dated 11/8/2019). 
Grattan teaches a tablet to be swallowed whole which contains 300-600mg paracetamol and 300-1200mg sodium bicarbonate wherein the weight ratio of paracetamol to sodium bicarbonate is at least 0.74:1 (pp.2-3). The formulation may also contain other pharmaceutically active agents, for example analgesics, antihistamines, and decongestants (p.3, lines 24-35). Caffeine may be added as an analgesic adjuvant at an amount of (p.3). The formulation may be administered for the treatment of migraines (p.5) and contain an excipient such as cellulose derivatives or colloidal silica 
It would have been prima facie obvious to a person having ordinary skill in the art formulating the tablet of Grattan to add caffeine as an analgesic adjuvant or an additional analgesic agent in order to improve the pain relief provided by the dosage. Further, it would have been obvious to use a combination of antacids to provide the desired level. As such, it would have been prima facie obvious to reduce the amount of sodium bicarbonate.  MPEP 2144.06(I). 

Claims 1-5 and 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grattan (WO 98/38983) in view of Caruso (U.S. 5,919,826 – provided as U.S. patent cite 53 on IDS dated 11/8/2019). 
Grattan (WO) is discussed above, but does not explicitly teach adding an active agent recited in instant claim 8. 
Caruso teaches that tramadol is an analgesic agent (see entire document) which is taught for co-administration with acetaminophen (i.e. paracetamol) (col.6, lines 12-15). Tramadol may be included at 50-100mg per dosage (col.5, lines 15-19).
It would have been prima facie obvious to a person having ordinary skill in the art and following the teachings of Grattan to include tramadol as an additional analgesic in order to provide improved pain relief to a patient. 

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grattan (WO 98/38983) in view of Grattan et al. (European Journal of . 
Grattan (WO) is discussed above, but does not explicitly teach adding an acid to the formulation. 
Grattan (EJPB) teaches that the addition of citric acid to paracetamol/sodium bicarbonate tablets slows absorption (pp.228-229). 
It would have been prima facie obvious to a person having ordinary skill in the art forming the tablets of Grattan (WO) to include citric acid in order to slow absorption as taught by Grattan (EJPB). 


Obviousness Remarks
Applicants argue that, based on the declaration of Dr. Geraldine Ann Elliott, a person of ordinary skill in the art would not have modified the teachings of the cited references, in particular the Grattan references, because there would have been no expectation that reducing the amount of bicarbonate would result in the significant, and unexpected, dissolution rates shown in the present Application and Dr. Elliott’s Declaration. Applicants request withdrawal of the obviousness rejections. 
Examiner disagrees. A prima facie case of obviousness is established above based on the cited references. Applicants have not provided objective evidence of non-obviousness which overcomes the prima facie case of obviousness. The evidence they have relied upon not only fails to establish secondary considerations for the reasons discussed in the following 132 declaration section.

Declaration filed under 1.132 
Dr. Geraldine Ann Elliott filed a declaration on January 27, 2022. The declaration states as a premise that the present Application is directed to oral formulations comprising basic drugs. Examiner notes that the instant claims do not require a basic drug.  In fact, the claims permit the drug to be a salt of a base, an amphoteric compound, or a salt of an amphoteric compound. 
Dr. Elliott states that “the addition of any level of an alkaline agent (such as bicarbonate) to a tablet formulation of a basic drug would be contra-indicated to a person of ordinary skill in the art at the priority date” (declaration at para 20). Here, the opinion of the inventor conveyed in the declaration directly conflicts with the cited prior art reference because Grattan teaches a tablet comprising paracetamol and sodium bicarbonate (See Example in Grattan - WO 98/038983). Examiner is unpersuaded that a person of ordinary skill in the art following the teachings of Grattan would not include sodium bicarbonate or another alkaline agent where Grattan explicitly teaches doing so.

Dr. Elliott states that sildenafil was known to show a significant reduction in solubility as the pH increases (Declaration at para 22 - citing Wang, Int J Pharm (2008)). Dr Elliott then claims regarding testing the dissolution of sildenafil that “[t]he significantly higher rate and extent of dissolution achieved with a low level of bicarbonate was not expected and is the subject of the present Application (declaration at para. 23). .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,757,455. The patent claims a swallow formulation comprising (a) naproxen, (b) an appropriate amount of one or more pH modulating agents that include an appropriate amount of one or more soluble carbonates in an amount that will neutralise 0.01 to 10 millimoles of hydrochloric acid, and is present in an amount from about 5% to 75% by weight of the swallow formulation, wherein the therapeutic compound exhibits a dissolution profile of: at least 50% dissolution from the swallow formulation within 300 seconds, when the above is measured at 30 rpm in United States Pharmacopoeia dissolution apparatus 2 with 900 . Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to a person having ordinary skill in the art following the claims of the 9,757,455 patent to choose to include the recited basic drug, amphoteric drug or salts thereof based on the teaching of claim 12. MPEP 2143. Where the ranges of the patent overlap with the ranges instantly recited, a prima facie case of obviousness is established. MPEP 2144.05(I). 


Double Patenting Remarks
Applicants argue that based on the declaration of Dr. Elliot, a person having ordinary skill in the art would recognize that there are significant differences between acidic active agents, as set forth in the ‘455 patent, and active agents as set forth in the pending claims. Accordingly, Applicants request the non-statutory double patenting rejection be withdrawn. 
Examiner disagrees. It is not the teaching of naproxen that is relied upon for motivation to include instantly recited component (a): a therapeutic compound that is a base, a salt of a base, an amphoteric compound or a salt of an amphoteric compound. Rather, it is explicit recitation of patented claim 12, which depends from claim 1. Claim 12 of the ‘455 patent recites inclusion of “basic drugs, amphoteric drugs…and their .


Conclusion
No claims are currently allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM C MILLIGAN/           Primary Examiner, Art Unit 1612